Name: Commission Regulation (EEC) No 873/83 of 12 April 1983 revoking the protective measures in respect of imports into France and the United Kingdom of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, and introducing a system of automatic authorization for imports of the products in question originating in or coming from South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/8 Official Journal of the European Communities 15. 4 . 83 COMMISSION REGULATION (EEC) No 873/83 of 12 April 1983 revoking the protective measures in respect of imports into France and the United Kingdom of tableware and other articles of a kind commonly used for domestic or toilet purposes, of stoneware, and introducing a system of automatic authorization for imports of the products in question originating in or coming from South Korea rities is operating properly ; whereas the protective measures introduced by Regulation (EEC) No 3528/82 should therefore be replaced by a system of automatic authorization for imports into France and the United Kingdom of the products in question originating in or coming from South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Articles 15 and 18 thereof, After consultations within the Advisory Committee set up under the said Regulation , Whereas Commission Regulation (EEC) No 3528/82 (2) introduced protective measures in respect of imports into France and the United Kingdom of tableware and other articles of a kind commonly used for domestic or toilet purposes of stoneware, falling within subheading 69.12 B of the Common Customs Tariff (NIMEXE code 69.12-20); Whereas consultations subsequently took place with the Government of South Korea, which is the main exporter of such products to the Community ; Whereas during the consultations the South Korean authorities wrote to the Commission undertaking on the one hand to make exports of the articles to the two Member States subject to export certificates as from 16 April 1983 and on the other hand to issue such certifi ­ cates in compliance with the following quantitative limits for exports of the products in question to France and the United Kingdom for the calendar years 1983 , 1984 and 1985 : (tonnes) HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into France or the United Kingdom of tableware and other articles commonly used for domestic or toilet purposes, of stoneware, falling within subheading 69.12 B of the Common Customs Tariff (NIMEXE code 69.12-20), originating in or coming from South Korea, shall be subject to an import authorization issued as appropriate by the French or United Kingdom authorities . The import authorization shall be valid only in the Member State which issued it. 2 . The import authorization referred to in para ­ graph 1 shall be issued automatically, free of charge, within five working days of the submission by the importer of the original of the export certificate corres ­ ponding to the quantities for which import authoriza ­ tion is requested, issued by the South Korean authori ­ ties up to the yearly quantitative limit for the Member State concerned. 3 . Import authorizations for products shipped from South Korea before 16 April 1983 shall be issued by the French or United Kingdom authorities on submis ­ sion by the importer of the original of a statement by the South Korean authorities certifying that the volume of products in question has been charged against the appropriate quantitative limit. Article 2 Regulation (EEC) No 3528/82 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1983 1984 1985 France 4 800 4 869 4 994 United Kingdom 2 110 2 152 2 195 Whereas the undertaking given by the Government of South Korea, the main exporting country for these products to the Community, means that the protective measures introduced by Regulation (EEC) No 3528/82 are no longer needed ; whereas it is nevertheless desirable that the two Member States concerned provide for appropriate measures on import to ensure that the machinery set up by the South Korean autho It shall apply from 16 April 1983 until 31 December 1985 . (') OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 369, 29 . 12 . 1982, p . 27 . 15 . 4 . 83 Official Journal of the European Communities No L 96/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 April 1983 . For the Commission Wilhelm HAFERKAMP Vice-President